EVAN A. EVANS, Circuit Judge
(dissenting). The evidence in this case bearing on the issue of contributory negligence is such that I cannot subscribe to an order reversing the judgment entered in the court below. Deceased’s own neglect, resulting in his untimely death, is so thoroughly established that there was nothing for the trial judge to do hut to take the case from the jury.
In his haste to get home, deceased ignored the warning of his passenger, and of his threat to jump from the car if the attempt to cross the tracks was carried out, ignored the warning given by the driver in the other waiting automobile, ignored the warning which the long line of standing cars sounded, the last one of which extended halfway across the street and more than halfway across the planks over which the automobiles ordinarily traveled, and, without ascertaining whether a switching operation was in process, drove his car on the tracks within a few feet — in fact within a few inches — of the end of the last car, and there met the bump and the disaster which was inevitable if the cars moved at all.
Upon such a record the issue of contributory negligence was one of law for the court to determine.